DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No.: US 2012/0323679 A1; hereinafter Yang) in view of ALTBERG et al (Patent No.: Pub. No. US 2007/0127650 A1; hereinafter ALTBERG) 
               Consider claims 1, and 11,  Yang clearly shows and discloses an apparatus, and a media display control method, comprising: obtaining, by a first terminal, candidate media information from a resource server, and 5displaying the candidate media information (paragraphs: 0044-0046, 0089-0090 and fig. 4); after a call between the first terminal and a second terminal is connected, selecting, by the first terminal, first to-be-displayed media information from the candidate media information (paragraphs: 0047); and sending, by the first terminal, the first to-be-displayed media information to the second terminal (paragraphs: 0048 and fig. 7- fig.9); however, Yang does not specifically disclose another example for sending, by the first terminal, the first to-be-displayed media information to the second terminal.
 ALTBERG clearly specifically disclose disclose another example for sending, by the first terminal, the first to-be-displayed media information to the second terminal (abstract, paragraphs: 312, 422, 443 and fig.32 – fig. 33).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of ALTBERG into teaching of Yang for the purpose of providing another examples for sending advertisement from advertiser to a customer.
               
               Consider claims 2 and 12, Yang and ALTBERG clearly show the method and the apparatus, wherein after the call between the first terminal and the second terminal is connected, the method further comprises: receiving second to-be-displayed media information sent by the second terminal; sending a data obtaining request to the resource server, wherein the data obtaining request is used to request media data specified by the second to-be-displayed media information; and 15displaying the media data by the first terminal after receiving the media data (Yang: paragraphs: 0055, 0060, 0063; ALTBERG: paragraphs: 0430, 0437, 0443, and 0449).
               Consider claims 3 and 13, Yang and ALTBERG clearly show the method and the apparatus, wherein the sending, by the first terminal, the first to- be-displayed media information to the second terminal comprises: sending the first to-be-displayed media information to the second terminal through a serving- call session control function; or 20sending the first to-be-displayed media information to the second terminal by using an SMS message (ALTBERG: paragraphs: 0278, and 0312).                      
                Consider claims 4 and 14, Yang and ALTBERG clearly show the method and the apparatus, wherein the sending the first to-be-displayed media information to a serving-call session control function comprises: sending, to the serving-call session control function, session 
                  Consider claims 5 and 15, Yang and ALTBERG clearly show the method and the apparatus, wherein a call interface of the first terminal comprises a call information display area, a candidate media information display area, and a call control area from top to bottom; and wherein displaying the candidate media information comprises: displaying the candidate media information in the candidate media information display area (Yang: fig. 4 - fig. 5).      
               Consider claims 6 and 16, Yang and ALTBERG clearly show the method and the apparatus, wherein the call interface of the first terminal further 28comprises a media data display area that shares the display area with the candidate media information display area (ALTBERG: paragraphs: 0321,  0402); and an interface of the candidate media information display area comprises a control interface for switching to the media data display area; and an interface of the media data display area comprises 5a control interface for switching to the candidate media information display area (ALTBERG: paragraphs: 200, 0272, 0430); or when the candidate media information display area is displayed on a frontend, the media data display area can be displayed on the frontend through flicking on the candidate media information display area; or when the media data display area is displayed on a frontend, the candidate media information display area can be displayed on the frontend through flicking on the media data 10display area (ALTBERG: paragraphs: 0138, 0163, 0200-0204).            
             
Consider claims 7 and 17, Yang and ALTBERG clearly show the method and the apparatus, wherein the selecting the first to-be-displayed media information comprises: analyzing content of the call, and selecting, from the candidate media information, media information associated with the content of the call, as the first to-be-displayed media information; 15or receiving media indication information, and obtaining, from the media indication 
Consider claims 8 and 18, Yang and ALTBERG clearly show the method and the apparatus, wherein the obtaining the candidate media information 20from the resource server, and displaying the candidate media information comprise: sending, to the resource server by using a hypertext transfer protocol, a request for the candidate media information; and receiving one or more candidate media identities and candidate media names returned by the resource server, and displaying the candidate media names (ALTBERG: paragraphs: 0200 – 0202, and 0312).  
Consider claims 9 and 19, Yang and ALTBERG clearly show the method and the apparatus, wherein the determining the first to-be-displayed media information, which is media information selected from the candidate media information comprises: determining a first to-be-displayed media identity, which is a media identity selected from the candidate media identities (Yang: paragraphs: 0044; ALTBERG: paragraphs: 0138, 0163, 0200-0204).  
Consider claim 10, Yang and ALTBERG clearly show the method and the apparatus, wherein the first terminal is a calling terminal, and the 30second terminal is a called terminal; and the obtaining, by a first terminal, the candidate media information from the resource server comprises: obtaining, by the first terminal, the candidate 29media information from the resource server after receiving a ringing message from the second terminal; or wherein the first terminal is a called terminal, and the second terminal is a calling terminal; and the obtaining, by a first terminal, candidate media information from the resource server 5comprises: obtaining, by the first terminal, the candidate media information from the resource server after receiving a call request sent by the second terminal (Yang: paragraphs: 0048, ALTBERG: paragraphs: 0056, 0163, and 0200-0204).   
Consider claims 20, Yang and ALTBERG clearly show the method and the apparatus, wherein the apparatus is a calling terminal, and the 5terminal is a called terminal; and the obtaining candidate media information from the resource server comprises: the processor is 
 
Conclusion                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656